

116 HR 7950 IH: Emergency Family Stabilization Act
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7950IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Yarmuth (for himself, Mr. Bacon, Mr. Danny K. Davis of Illinois, and Mr. Young) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide emergency relief to youth, children, and families experiencing homelessness, in light of the health and economic consequences of COVID–19.1.Short titleThis Act may be cited as the Emergency Family Stabilization Act.2.DefinitionsIn this Act:(1)Current ACF grant or subgrant recipientThe term current ACF grant or subgrant recipient means an Indian Tribe, Tribal organization, local educational agency, or a local public, private, or Indian nonprofit agency or organization (including culturally specific community-based and faith-based organizations) that, as of the date of application for a grant under section 3, is also receiving another grant or subgrant administered by the Administration for Children and Families.(2)DirectorThe term Director means the Director of the Office of Community Services of the Department of Health and Human Services.(3)Direct services(A)In generalExcept as provided in subparagraph (B), the term direct services does not include providing referrals or operating a coordinated entry system or homeless management information system, by itself.(B)Indian tribes or tribal organizationsAn Indian Tribe or Tribal organization that provides referrals or assists other service providers with direct services shall be considered as providing direct services for purposes of this Act.(4)Family stabilization agencyThe term family stabilization agency means—(A)a current ACF grant or subgrant recipient;(B)an Indian Tribe or Tribal organization;(C)an urban Indian organization;(D)a local educational agency; or(E)a local public, private, or Indian nonprofit agency or organization (including community-based, culturally specific, and faith-based organizations), with expertise and demonstrated experience providing direct services to 1 or more of the following populations:(i)Children experiencing homelessness, including children under age 6.(ii)Unaccompanied homeless youth under the age of 18.(iii)Unaccompanied homeless youth between the ages of 18 and 25.(iv)Pregnant women, and pregnant or parenting youth, experiencing homelessness.(v)Families experiencing homelessness.(vi)Survivors of dating violence, domestic violence, sexual assault, family violence, or trafficking.(5)Indian tribeThe term Indian Tribe means an Indian tribe, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(6)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(7)RuralThe term rural means a unit of local government with a population of less than 50,000.(8)SecretaryThe term Secretary means the Secretary of Health and Human Services.(9)Tribal organizationThe term Tribal organization means a tribal organization, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(10)Urban Indian organizationThe term urban Indian organization has the meaning given the term Urban Indian organization in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).(11)Youth, child, or family experiencing homelessnessThe term youth, child, or family experiencing homelessness means—(A)a homeless child or youth, as defined in section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)), who is under the age of 25;(B)an unaccompanied youth, as defined in section 725(6) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(6)), who is under the age of 25; or(C)a household of not less than 2 people that includes not less than 1 person under age 22 who is a homeless child or youth, as defined in section 725(2) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)).(12)StateThe term State means any of the several States, the District of Columbia, the Virgin Islands of the United States, the Commonwealth of Puerto Rico, Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands.3.Grants to family stabilization agencies(a)Grant program authorized(1)In generalFrom amounts made available under section 4 and not reserved under subsection (b), the Secretary, acting through the Director, shall, on a competitive basis in accordance with subsection (d), award grants to family stabilization agencies (including current ACF grant or subgrant recipients and entities that have not previously received grants from the Administration for Children and Families) to enable the family stabilization agencies to carry out the activities described in subsection (e).(2)Distribution timing(A)Current ACF grant or subgrant recipientsThe Secretary shall award grants under this section, in accordance with subsection (d), to family stabilization agencies that are current ACF grant or subgrant recipients by not later than the date that is 45 days after the date of enactment of this Act.(B)Additional granteesThe Secretary shall award grants under this section, in accordance with subsection (d), to family stabilization agencies that are not current ACF grant or subgrant recipients by not later than the date that is 130 days after the date of enactment of this Act.(3)Dissemination of applicationsThe Secretary shall—(A)ensure the application for grants under this Act is broadly disseminated, including through public posting on the website of the Administration for Children and Families and sharing with current ACF grant or subgrant recipients; and(B)make special dissemination efforts to rural areas and among Indian Tribes and Tribal organizations.(b)ReservationThe Secretary shall reserve not less than 1 percent and not more than 1.5 percent of the amount appropriated under this Act to be used for administration, oversight, and technical assistance activities through the Administration for Children and Families.(c)ApplicationA family stabilization agency that desires to receive a grant under this Act shall submit an application to the Secretary at such time, in such manner, and containing or accompanied by such information as the Secretary may reasonably require. Such application shall include the following:(1)A description of the housing, education, health, mental and behavioral health, employment, and other needs of youth, children, and families experiencing homelessness, in the area served by such agency, specifically including youth, children, and families who are sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason.(2)Available data on the extent of youth, child, and family homelessness in the area served by such agency, including data available from local educational agencies and data on child poverty in the area.(3)A description of barriers youth, children, and families experiencing homelessness face in accessing services, including barriers related to dating violence, domestic violence, sexual assault, family violence, poverty, lack of employment, lack of transportation, lack of telephone and internet connectivity, educational needs, and language accessibility.(4)A description of such agency’s direct service expertise and experience with youth, child, or family homelessness, specifically including youth, children, and families who are sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason.(5)A description of the area served by such agency, including whether the service area is urban, suburban, rural, or Tribal. If the applicant claims to cover a Tribal service area but is not an Indian Tribe or Tribal organization, the applicant shall provide evidence of having consulted with the Indian Tribe or Tribal organization whose service area the applicant claims to cover and provide proof that the Indian Tribe or Tribal organization supports the applicant’s application.(6)A description of such agency’s existing partnerships with other agencies or organizations with experience serving youth, children, and families experiencing homelessness.(7)A description of how funds received under the grant will be used to provide emergency relief to youth, children, and families experiencing homelessness, specifically including—(A)youth, children, and families who are sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason; and(B)youth, children, and families experiencing homelessness who are not receiving services through the Continuum of Care program under subpart C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.) as of the date of the application.(d)Award basis(1)In generalThe Secretary shall award grants under this section on the basis of—(A)the need in the area served by each applicant;(B)the quality of each application; and(C)the distribution and priority requirements under paragraphs (4) and (5).(2)NeedIn determining need under paragraph (1)(A), the Secretary shall consider—(A)the extent of children, youth, and families experiencing homelessness in the area served by the family stabilization agency, including data available from local educational agencies and data on child poverty;(B)the extent to which the proposed uses of funds will provide emergency relief to meet unmet needs of youth, children, and families experiencing homelessness, specifically including youth, children, and families who are sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason;(C)the extent to which the proposed uses of funds will provide emergency relief to youth, children, and families experiencing homelessness who are not currently receiving services through the Continuum of Care program under subpart C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.); and(D)the extent to which the application addresses the particular needs of pregnant women, pregnant and parenting youth, Indian women, children under age 6, children with disabilities, families experiencing domestic violence, survivors of sexual assault or human trafficking, lesbian, gay, bisexual, transgender, queer, questioning, intersex, or asexual (LGBTQIA) individuals, or racial and ethnic minority populations.(3)QualityIn determining quality under paragraph (1)(B), the Secretary shall consider, for both current ACF grant or subgrant recipients and not current ACF grant or subgrant recipients, the following:(A)The family stabilization agency’s needs assessment under subsection (c)(1) and the likelihood that the program presented in the application will meet such needs.(B)The types, intensity, and coordination of the emergency relief to be provided under the program to youth, children, and families experiencing homelessness.(C)The extent of the family stabilization agency’s demonstrated expertise and experience providing direct services to youth, children, and families experiencing homelessness who are sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason.(D)The robustness of such agency’s plan to reach youth, children, and families experiencing homelessness who are sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason, including those who have lost a caregiver or family member to COVID-19.(E)The extent of such agency’s demonstrated expertise and experience in providing direct services to youth, children, and families experiencing homelessness specifically.(F)The extent to which the program presented in the application represents a multi-generational approach to supporting youth, children, and families experiencing homelessness.(G)The extent to which the application reflects coordination with local educational agencies and public or private nonprofit agencies or organizations with experience serving youth, children, and families experiencing homelessness.(H)The extent to which the family stabilization agency is, has been, or has specific plans to partner with, a recipient of a grant or subgrant administered by the Administration for Children and Families.(4)Distribution of awards(A)Distribution among types of communitiesIn awarding grants under subsection (a), the Secretary shall ensure that funds are distributed according to the following allocation percentages:(i)Not less than 10 percent of the funds available for grants under this section shall be awarded to family stabilization agencies that are Indian Tribes or Tribal organizations serving youth, children, and families experiencing homelessness.(ii)Not less than 36 percent of the funds available for grants under this Act shall be awarded to family stabilization agencies serving predominantly rural areas.(iii)Not less than 30 percent of the funds available for grants under this Act shall be awarded to family stabilization agencies serving predominantly suburban areas.(iv)Not more than 24 percent of the funds available for grants under this Act shall be awarded to family stabilization agencies serving predominantly urban areas.(B)Distribution to experienced granteesIn awarding grants under subsection (a), the Secretary shall ensure that—(i)80 percent of the funds available for grants under this section are distributed to family stabilization agencies—(I)that are current ACF grant or subgrant recipients; and(II)which may apply in partnership with local educational agencies, Tribal educational agencies, public housing agencies, tribally designated housing entities, community development financial institutions, State housing finance agencies, programs that provide shelter to youth experiencing homelessness who are pregnant or parenting, public health agencies, domestic violence, dating violence, sexual assault, and family violence organizations, culturally specific organizations, institutions of higher education as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), urban Indian organizations, or other community partners; and(ii)20 percent of the funds are distributed as grants to family stabilization agencies that are not current ACF grant or subgrant recipients.(C)Special exception for grants to Indian tribes or tribal organizations(i)In generalIn awarding grants to family stabilization agencies that are Indian Tribes or Tribal organizations pursuant to subparagraph (A)(i), the Secretary may waive any requirements of paragraph (2) or (3) or subsection (c).(ii)Additional considerationsIn awarding grants pursuant to subparagraph (A)(i), the Secretary shall consider family stabilization agencies that are Indian Tribes and Tribal organizations that provide services that address child abuse and neglect.(D)Distribution among StatesIn awarding grants under subsection (a), the Secretary shall ensure that at least one family stabilization agency in each State receives a grant in each State from which an application that meets the requirements of this section is received.(5)Priority in awardsIn awarding grants under paragraph (1), the Secretary shall give priority to applications that will provide emergency relief to youth, children, and families experiencing homelessness who are sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason, while ensuring the distribution of awards in accordance with paragraph (4).(e)Authorized activitiesFamily stabilization agencies may use funds awarded under this section to provide emergency relief to youth, children, and families experiencing homelessness, including the following:(1)The provision of personnel necessary to provide emergency relief and ensure services, resources, and assistance reach youth, children, and families experiencing homelessness, whether such personnel are employees of the family stabilization agency or a nonprofit community partner.(2)The provision of personal protective equipment, hygiene supplies, and other supplies determined to be necessary to mitigate the spread of Coronavirus Disease 2019 (COVID–19) by the Centers for Disease Control and Prevention, the Occupational Safety and Health Administration, a State, an Indian Tribe or Tribal organization, or a locality for personnel delivering services and for youth, children, and families experiencing homelessness.(3)Payments to meet shelter and housing-related needs to support safety and health, including payments for—(A)security deposits;(B)eviction prevention;(C)utility connection fees and payments;(D)outstanding rental, utility, motel, and other bills as needed to enter housing or connect utilities;(E)motel or hotel stays;(F)housing placement;(G)records expungement; and(H)other assistance.(4)The provision of food and equipment needed to prepare food.(5)The provision of medical and dental health services, including preventive care.(6)The provision of mental and behavioral health services, including preventive care.(7)The provision of clothing, access to laundry facilities, clothes washers and dryers, detergent, and personal hygiene supplies.(8)The provision of transportation, including payments for gas, emergency vehicle repairs, required insurance, driver’s education and driver’s license fees, public transportation, and other transportation appropriate for Tribal and rural locations.(9)The provision of support to meet communications and connectivity needs, including internet connectivity, outstanding internet or telephone bills as needed to connect communications services, electronic and connected devices, hotspots, portable chargers, pre-paid phone cards, calling minutes and data plans, and costs to ship items and supplies.(10)The provision of support to meet educational and employment needs, including academic support, distance learning support, resources, and access, child care, social and emotional supports, career and technical education, employment training and placement, and similar supports.(11)The purchase and distribution of store cards, gift cards, prepaid debit cards, and vouchers to allow youth, children, and families experiencing homelessness to purchase any items or services that constitute emergency relief.(12)The provision of mentorship and service coordination.(13)The provision of services and supports to meet the particular needs of pregnant women, pregnant and parenting youth, and children birth to age five, experiencing homelessness.(14)The provision of services and supports to meet the particular needs of unaccompanied youth experiencing homelessness.(15)The provision of services and supports to meet the particular needs of survivors of domestic violence, sexual assault, or trafficking.(16)The provision of assistance in accessing advance refunds payable under section 6428(f) of the Internal Revenue Code of 1986 (commonly referred to as economic impact payments), unemployment compensation, and other benefits provided by Federal, State and local governments.(17)The provision of services and supports to prevent and respond to child abuse and neglect.(18)The provision of culturally specific services and supports to meet the particular needs of children, family, and youth from racial and ethnic minority populations.(19)The provision of other extraordinary or emergency assistance needed to promote the safety and self-sufficiency of youth, children, and families experiencing homelessness.(20)Other purposes as determined by the Secretary.(f)Reporting(1)Report to the SecretaryA family stabilization agency receiving a grant under this Act shall submit a report to the Secretary at such time and in such manner as the Secretary shall require, that describes the number and demographics of children, youth, and families served with grant funds, including the number of such youth, children, or families experiencing homelessness, and the activities implemented to provide emergency relief to youth, children, and families experiencing homelessness.(2)Report to the CongressNot later than 18 months after the date of enactment of this Act, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report describing the characteristics of the family stabilization agencies that received a grant under this Act and summarizing the findings from the reports received under paragraph (1).(3)Confidentiality of informationFor the purpose of preparing or submitting a report required under this subsection, information that personally identifies any individual may not be disclosed. 4.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $2,000,000,000.